Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17/649973
U.S. Patent No. 11,277,655 B2
2. A method comprising: 
(4. The method of claim 2, further comprising: communicating, to a server, the set of playback parameters; and receiving, from the server, the playback session.)
determining, at a client device, that a set of playback parameters for a physical object have been satisfied; and 
(3. The method of claim 2, further comprising: identifying, at the client device, a task and an orientation of the client device relative to the physical object, wherein determining that the set of playback parameters have been satisfied is based on the task and the orientation of the client device.)

in response to determining that the set of playback parameters for the physical object have been satisfied, accessing a playback session generated based on enhanced content data associated with the set of playback parameters, the enhanced content data including content generated by a first client device that is modified based on annotations received from a second client device, the annotations describing performance of the task in relation to the physical object.


1. A method comprising:
receiving, from a client device, data identifying a task and indicating an orientation of a client device in relation to a physical object;

determining, based on the orientation of the client device and the task, that a set of playback parameters have been satisfied;








in response to determining that the set of playback parameters have been satisfied, generating a playback session based on enhanced content data associated with the set of playback parameters, the enhanced content data including content generated by a first client device that is modified based on annotations received from a second client device, the annotations describing performance of the task in relation to the physical object; and
communicating the playback session to the client device.
5. The method of claim 4, wherein the server is configured to: 
receive content from the first client device, the content being associated with performance of the task in relation to the physical object;
 provide the content to the second client device; receive, from the second client device, the annotations describing performance of the task in relation to the physical object; and 
form the set of playback parameters based on an orientation of the first client device relative to the physical object.
2. The method of claim 1, further comprising:
receiving the content from the first client device, the content being associated with performance of the task in relation to the physical object;
providing the content to a second device;
receiving, from the second client device, the annotations describing performance of the task in relation to the physical object; and
forming the set of playback parameters based on an orientation of the first client device in relation to the physical object.
6. (New) The method of claim 5, wherein the content includes sensor data and a request for assistance performing the task, wherein the second client device is identified based on the request for assistance.
3. The method of claim 1, wherein the content includes sensor data and a request for assistance performing the task, wherein the second client device is identified based on the request for assistance.
7. (New) The method of claim 6, wherein the annotations received from the second client device includes second sensor data describing modifications to the content.
4. The method of claim 3, wherein the annotations received from the second client device includes second sensor data describing modifications to the content.
8. (New) The method of claim 5, wherein the content generated by the first client device comprises at least one of video data, image data, audio data, graphic data, and three-dimensional model data.
5. The method of claim 1, wherein the content generated by the first client device comprises at least one of video data, image data, audio data, graphic data, and three-dimensional model data.
9. (New) The method of claim 5, wherein the annotations received from the second client device comprises at least one of video data, image data, audio data, graphic data, three- dimensional model data, 
wherein the set of playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter.
6. The method of claim 1, wherein the annotations received from the second client device comprises at least one of video data, image data, audio data, graphic data, three-dimensional model data.
7. The method of claim 1, wherein the set of playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter.
10. (New) The method of claim 2, wherein the playback session comprises one of a video recording synchronized to a context of the client device, or an augmented reality content synchronized to the context of the client device.
8. The method of claim 1, wherein the playback session comprises a video recording synchronized to a context of the client device, or an augmented reality content synchronized to the context of the client device.
11. (New) The method of claim 2, further comprising: 
communicating with the second client device in response to determining that the set of playback parameters have been satisfied.
9. The method of claim 1, further comprising:
contacting the second client device in response to determining that the set of playback parameters have been satisfied; and enabling the client device to communicate with the second client device.


Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 11,277,655 B2, similarly as analyzed above.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘603 patent anticipate the claims of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 12, and 21 all recite determination of playback parameters and responsively accessing playback sessions, the steps of which are performed at a client device. The instant Specification only ever describes such steps as being performed by a server (see particularly descriptions with respect to Figs. 7A-B) and does not explicitly nor inherently disclose embodiments where the various steps are performed by a client device. As such, Applicant cannot be said to have been in possession of the claimed invention, and the claimed subject matter is considered to be new matter. As Claims 3-11 and 13-20 respectively depend off Claims 2 and 12, those claims also fail to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6, 8-12, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alfredsson et al. (US 2016/0103437 A1) (as provided in the IDS submitted on 12 May 2022, hereinafter Alfredsson), in view of Connolly et al. (US 2015/0067018 A1) (as provided in the IDS submitted on 12 May 2022, hereinafter Connolly).

Regarding Claim 2, Alfredsson discloses a method comprising:
determining, at a client device, that a set of playback parameters have been satisfied; [0074, 0123: if data presenting device is brought back to a known location, (i.e., playback parameters), the annotations and notes added may be retrieved and provided back to the data presenting device] and 
in response to determining that the set of playback parameters have been satisfied, accessing a playback session generated based on enhanced content data associated with the set of playback parameters, [0074, 0123: if data presenting device is brought back to a known location, the annotations and notes added may be retrieved and provided back to the data presenting device] the enhanced content data including content generated by a first client device that is modified based on annotations received from a second client device, the annotations describing performance of the task in relation to the client device. [Figs. 5, 6-8, 10-11; 0048-49, 0058-62, 0068-69: presentation device 32 (first client device) scans area with camera and sends video data and other camera data that provides context data; 0090: where various sensor measurements may be captured and also transmitted to the remote user 52; 0064-69, 0071-72, 0090-0093, 0095, 0104-108: remote user may establish a video conference with the user of data presentation device 32, where remote user 52 (where remote user would implicitly access system with a second client device) may annotate presentation that is displayed by projector of data presentation device 32]
Alfredsson fails to explicitly disclose determining, at a client device, that a set of playback parameters for a physical object have been satisfied; and in response to determining that the set of playback parameters for the physical object have been satisfied, accessing a playback session generated based on enhanced content data associated with the set of playback parameters, the enhanced content data including content generated by a first client device that is modified based on annotations received from a second client device, the annotations describing performance of the task in relation to the physical object. (Emphasis on the particular elements of the limitations not explicitly disclosed by Alfredsson).
Connolly, in analogous art, teaches determining, at a client device, that a set of playback parameters for a physical object have been satisfied; and in response to determining that the set of playback parameters for the physical object have been satisfied, accessing a playback session generated based on enhanced content data associated with the set of playback parameters, the enhanced content data including content generated by a first client device that is modified based on annotations received from a second client device, the annotations describing performance of the task in relation to the physical object. [Figs. 2-4, 18; 0033-40: sensors may be automatically utilized to measure various input identification information that is utilized to identify the issue, including user identification, equipment identification, identified problem, etc. (i.e., identified equipment would comprise a physical object); 0004, 0033-36, 0051-61: system from a user device and see if there is a pre-existing work scope recorded that may be provided to the user device, where the information may be provided by a first same or different user device that matches known problems; 0068-0074, 0078, 0086-87, 0185-186: where guidance information may come from remote expert users who may provide annotated work scopes and information]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Alfredsson with the teaching of Connolly to determine playback parameters for a physical object and, in response to such determination providing an enhanced playback session including content generated by the first and second devices in order to provide known expert assistance with diagnosing, repairing, testing, or replacing one or more components of a system. [Connolly – 0003-6]

Regarding Claim 4, Alfredsson and Connolly disclose the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Alfredsson and Connolly disclose communicating, to a server, the set of playback parameters; and [Alfredsson – Figs. 1-2; 0046, 0125; 0074, 0123: if data presenting device is brought back to a known location, (i.e., playback parameters), the annotations and notes added may be retrieved and provided back to the data presenting device; Connolly – Fig. 1; 0004, 0033-36, 0051-61: system from a user device and see if there is a pre-existing work scope recorded that may be provided to the user device, where the information may be provided by a first same or different user device that matches known problems]
receiving, from the server, the playback session. [Alfredsson – 0074, 0123: if data presenting device is brought back to a known location, the annotations and notes added may be retrieved and provided back to the data presenting device]

Regarding Claim 5, Alfredsson and Connolly disclose the limitations of Claim 4, which are analyzed as previously discussed with respect to that claim.
Furthermore, Alfredsson and Connolly disclose wherein the server is configured to: receive content from the first client device, the content being associated with performance of the task in relation to the physical object; [Alfredsson – Fig. 5; 0048-49, 0058-62, 0068-69,: presentation device 32 scans area with camera and sends video data and other camera data that provides context data; 0090: where various sensor measurements may be captured and also transmitted to the remote user 52; Connolly – Fig. 1; 0004, 0033-36, 0051-61: system from a user device and see if there is a pre-existing work scope recorded that may be provided to the user device, where the information may be provided by a first same or different user device that matches known problems]
provide the content to the second client device; [Alfredsson – 0048-49, 0058-62, 0068-69: presentation device 32 scans area with camera and sends video data and other camera data that provides context data and provided to computer 51 of remote user 52; Connolly – 0004, 0033-36, 0051-61: system from a user device and see if there is a pre-existing work scope recorded that may be provided to the user device, where the information may be provided by a first same or different user device that matches known problems; 0068-0074, 0078, 0086-87, 0185-186: where guidance information may come from remote expert users who may provide annotated work scopes and information]
receive, from the second client device, the annotations describing performance of the task in relation to the physical object; [Alfredsson – Figs. 6-8, 10-11 ; 0064-69, 0071-72, 0090-0093, 0095, 0104-108: remote user may establish a video conference with the user of data presentation device 32, where remote user 52 may annotate presentation that is displayed by projector of data presentation device 32; Connolly – 0004, 0033-36, 0051-61: system from a user device and see if there is a pre-existing work scope recorded that may be provided to the user device, where the information may be provided by a first same or different user device that matches known problems; 0068-0074, 0078, 0086-87, 0185-186: where guidance information may come from remote expert users who may provide annotated work scopes and information] and 
form the set of playback parameters based on an orientation of the first client device relative to the physical object. [Alfredsson – Fig. 5; 0058-62, 0066-69, 0074, 0123: camera data and context information such as location/orientation of data presentation device]

Regarding Claim 6, Alfredsson and Connolly disclose the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Alfredsson and Connolly disclose wherein the content includes sensor data and a request for assistance performing the task, wherein the second client device is identified based on the request for assistance. [Alfredsson – Fig. 5; 0060-62, 0066-67, 0090: context may be based on user location/orientation, and other sensor data; Connolly – Figs. 2-4, 18; 0033-40: sensors may be automatically utilized to measure various input identification information that is utilized to identify the issue (i.e., context), including user identification, equipment identification, identified problem, etc.; 0158, 0164-167: experts to be contacted may be identified based on the identification information provided by the on-site user device, where user may send a request for expert assistance from the system]

Regarding Claim 8, Alfredsson and Connolly disclose the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Alfredsson and Connolly disclose wherein the content generated by the first client device comprises at least one of video data, image data, audio data, graphic data, and three-dimensional model data. [Alfredsson – 0060-62, 0066-67, 0090, 0123: context may be based on user location/orientation, and other sensor data, include captured video streams and map 3D models, where location of data presenting device may also be implicitly included (see MPEP 2144.01); Connolly – Fig. 2; 0033-40: sensors may be automatically utilized to measure various input identification information that is utilized to identify the issue (i.e., context), including user identification, equipment identification, identified problem, etc.;]

Regarding Claim 9, Alfredsson and Connolly disclose the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Alfredsson and Connolly disclose wherein the annotations received from the second client device comprises at least one of video data, image data, audio data, graphic data, three- dimensional model data, [Alfredsson – Figs. 10-11; 0071-72, 0088-0093, 0104-109: video conference between first and second users may occur where second remote expert may provide to first user on site with video/audio/and other graphics that may be projected onto the on-site location that may allow the remote user to add annotations and drawings to visually indicate information connected with the 3D model of the environment; Connolly – Figs. 9-10, 20; 0074-79, 0085-89, 0184-188: remote expert may provide annotations, and other images/data to the on-site user to aid the user during performance of the task, including video, audio, images, schematics, etc.] wherein the set of playback parameters comprise at least one of a location parameter, a user parameter, and a task parameter. [Alfredsson – Fig. 5; 0060-62, 0066-67, 0090, 0123: context may be based on user location/orientation, and other sensor data, include captured video streams and map 3D models, where location of data presenting device may also be implicitly included (see MPEP 2144.01); Connolly – Fig. 2; 0033-40: sensors may be automatically utilized to measure various input identification information that is utilized to identify the issue (i.e., context), including user identification, equipment identification, identified problem, etc.; 0167: where locations relative to on-site user may be determined, which implicitly discloses determination of the on-site user’s location (see MPEP 2144.01)]

Regarding Claim 10, Alfredsson and Connolly disclose the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Alfredsson and Connolly disclose wherein the playback session comprises one of a video recording synchronized to a context of the client device, or an augmented reality content synchronized to the context of the client device. [Alfredsson – Figs. 10-11; 0071-72, 0088-0093, 0104-109: video conference between first and second users may occur where second remote expert may provide to first user on site with video/audio/and other graphics that may be projected onto the on-site location that may allow the remote user to add annotations and drawings to visually indicate information connected with the 3D model of the environment; Connolly – Figs. 9-10, 20; 0074-79, 0085-89, 0177-179, 0184-188: remote expert may provide annotations, and other images/data to the on-site user to aid the user during performance of the task, including video, audio, images, schematics, etc.]

Regarding Claim 11, Alfredsson and Connolly disclose the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Alfredsson and Connolly disclose communicating with the second client device in response to determining that the set of playback parameters have been satisfied. [Alfredsson – Fig. 5; 0060-62, 0065-67, 0090: context may be based on user location/orientation, and other sensor data, where a communication session may be set-up between the local and remote devices; Connolly – Figs. 2-4, 18; 0033-40: sensors may be automatically utilized to measure various input identification information that is utilized to identify the issue (i.e., context), including user identification, equipment identification, identified problem, etc.; 0158, 0164-167, 0172-174: experts to be contacted may be identified based on the identification information provided by the on-site user device, where user may send a request for expert assistance from the system]


Regarding Claim 12, the claim recites a client device that performs steps of the method  of Claim 2. As such, Claim 12 is similarly rejected by Alfredsson and Connolly, mutatis mutandis.

Regarding Claim 14, Alfredsson and Connolly disclose the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitation as Claim 4 and is rejected similarly as that claim.

Regarding Claim 15, Alfredsson and Connolly disclose the limitations of Claim 14, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitation as Claim 5 and is rejected similarly as that claim.

Regarding Claim 16, Alfredsson and Connolly disclose the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitation as Claim 6 and is rejected similarly as that claim.

Regarding Claim 18, Alfredsson and Connolly disclose the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitation as Claim 8 and is rejected similarly as that claim.

Regarding Claim 19, Alfredsson and Connolly disclose the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 recites nearly identical limitation as Claim 9 and is rejected similarly as that claim.

Regarding Claim 20, Alfredsson and Connolly disclose the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 20 recites nearly identical limitation as Claim 10 and is rejected similarly as that claim.


Regarding Claim 21, the claim recites a CRM that performs steps of the method of Claim 1. As such, Claim 21 is similarly rejected by Alfredsson and Connolly, mutatis mutandis

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfredsson and Connolly as applied to claims 6 and 16, respectively, above, and further in view of Roberts et al. (US 2014/0016820 A1) (as provided in the IDS submitted on 12 May 2022, hereinafter Roberts).

Regarding Claim 7, Alfredsson and Connolly disclose the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Alfredsson and Connolly wherein the annotations received from the second client device includes second data AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 16/222,275Dkt: 5637.098US2Filing Date: December 17, 2018discdescribing modifications to the content.  [Alfredsson – Figs. 10-11; 0071-72, 0088-0093, 0104-109: video conference between first and second users may occur where second remote expert may provide to first user on site with video/audio/and other graphics that may be projected onto the on-site location that may allow the remote user to add annotations and drawings to visually indicate information connected with the 3D model of the environment, where annotations added to the 3D models stick to the same spot even if the system position moves; 0062, 0067: where data presentation device or server 21 may generate 3D models of the location based on the received sensor data; Connolly – Figs. 9-10, 20; 0074-79, 0085-89, 0177-179, 0184-188: remote expert may provide annotations, and other images/data to the on-site user to aid the user during performance of the task, including video, audio, images, schematics, etc.]
	Alfredsson and Connolly fail to explicitly disclose wherein the annotations received from the second client device includes second sensor data describing modifications to the content. (Emphasis on the particular elements of the limitations not explicitly disclosed by Alfredsson and Connolly)
	Roberts, in analogous art, teaches wherein the annotations received from the second client device includes second sensor data describing modifications to the content. [Fig. 1; 0020, 0025-31, 0042-43, 0046, 0051: field client may capture video data and provide the data to an AR server to perform feature detection to extract object detection and 3D positioning and orientation, where it would be known to have the second device perform the object detection/3D-modeling – see MPEP 2144.04(V)(B) – (VI)(C)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Alfredsson and Connolly with the teachings of Roberts to have the second content data include second sensor data as it is understood that field clients may not have sufficient computational power that may be required for sophisticated image-analysis methods used in Augmented Reality assistance systems. [Roberts – ABST; 0004, 0022, 0025]

Regarding Claim 17, Alfredsson and Connolly disclose the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421